                                   1

                                   2

                                   3

                                   4                                   UNITED STATES DISTRICT COURT

                                   5                                  NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7       PLEXXIKON INC.,                                  Case No. 17-cv-04405-HSG
                                   8                     Plaintiff,                         ORDER REGARDING PLAINTIFF’S
                                                                                            MOTION IN LIMINE NO. 1 AND
                                   9               v.                                       DEFENDANT’S MOTIONS IN LIMINE
                                                                                            NOS. 2, 3, AND 4
                                  10       NOVARTIS PHARMACEUTICALS
                                           CORPORATION,                                     Re: Dkt. Nos. 259, 269, 270, 271
                                  11
                                                         Defendant.
                                  12
Northern District of California
 United States District Court




                                  13            The Court rules on the pending motions in limine (“MIL”) described below as follows, and

                                  14   will continue to issue rulings on the remaining MILs on a rolling basis.

                                  15       I.   BACKGROUND
                                  16            These MILs relate to the same issue: unasserted related inventions. As relevant, the

                                  17   asserted patents arose from Plaintiff Plexxikon’s work on selective B-Raf inhibitors. B-Raf is a

                                  18   type of protein whose mutations frequently cause cancer. Although inhibiting kinase is desirable,

                                  19   doing so nonselectively is toxic. Plexxikon succeeded in developing inhibitors that selectively

                                  20   target mutated B-Raf in 2004, in work that eventually led to the drug Zelboraf.

                                  21            As characterized by Plexxikon, its scientists were initially unsure about what caused

                                  22   Zelboraf’s selectivity.1 Zelboraf includes two major elements: a bicyclic ring called azaindole

                                  23   and a sulfonamide attached to a halogenated phenyl. Plexxikon’s scientists initially believed that

                                  24   the azaindole was the key the molecule’s effectiveness. However, in March 2004, Plexxikon

                                  25   biochemist James Tsai proposed in an email a “new scaffold” that replaces the bicyclic ring with

                                  26   something like pyridine—a monocyclic heteroaryl. The resulting compound was similarly

                                  27
                                       1
                                  28     See Dkt. No. 367 ¶¶ 1-14. Novartis does not object to the introduction of this general narrative at
                                       trial. See Dkt. No. 380 at 5.
                                   1   effective, and Plexxikon retroactively labelled the sulfonamide connected to a halogenated phenyl

                                   2   the “core molecular structure.”2 Plexxikon’s B-Raf inhibitor work thus led to two breakthroughs

                                   3   with the “core molecular structure”: an azaindole-based series and a monocyclic heteroaryl-based

                                   4   series. The latter patents are asserted in this case; the former are not.

                                   5            At the same time that Plexxikon was developing its B-Raf inhibitors, third party

                                   6   GlaxoSmithKline (“GSK”) was working on its own selective B-Raf inhibitors. According to

                                   7   Plexxikon, GSK was not successful, and the program was at one point abandoned.3 GSK’s

                                   8   fortunes changed when Plexxikon reached out about a possible collaboration to develop Zelboraf

                                   9   (the azaindole-based compound). GSK responded enthusiastically and eventually obtained

                                  10   samples of Zelboraf, which it proceeded to test against its own drug candidates. GSK further

                                  11   examined Plexxikon’s patent applications, which included the Zelboraf compound. Although

                                  12   Plexxikon ultimately decided to license Zelboraf to Hoffman-La Roche (“Roche”), GSK shifted its
Northern District of California
 United States District Court




                                  13   own research to focus on compounds containing sulfonamide. That work eventually led to

                                  14   Tafinlar, the accused product in this case. Tafinlar practices Plexxikon’s monocyclic heteroaryl-

                                  15   based patents, but not the azaindole-based patents.

                                  16            Defendant Novartis Pharmaceuticals Corporation (“Novartis”) acquired Tafinlar from GSK

                                  17   in 2015. Prior to that time, Novartis developed its own B-Raf inhibitor, Braftovi, that has a similar

                                  18   “core molecular structure” but is not alleged to infringe any patents. Plexxikon alleges, however,

                                  19   that Novartis similarly examined Plexxikon’s publications and patent applications in developing

                                  20   Braftovi. Thus, there are three B-Raf drugs on the market: Zelboraf, Tafinlar, and Braftovi. All

                                  21   three share the alleged “core molecular structure,” but only Tafinlar infringes (without dispute) the

                                  22   patents asserted in this case.

                                  23

                                  24

                                  25

                                  26
                                       2
                                         It is unclear whether the “core molecular structure” label arose in the context of litigation. The
                                       contemporaneous documents refer to a “scaffold” that apparently differs from the “core molecular
                                  27   structure” because it includes a monocyclic heteroaryl. See Dkt. No. 299-2 ¶ 28.
                                       3
                                  28       See Dkt. No. 369 at 4-11. GSK witnesses deny copying anything. See Dkt. No 375 at 10.

                                                                                          2
                                   1    II.   NOVARTIS’ MIL NO. 2

                                   2          Novartis’ MIL No. 2 seeks to preclude Plexxikon from “mentioning or offering any

                                   3   evidence relating to patents or patent claims that are not asserted in this litigation as evidence of

                                   4   the validity of the asserted patents.” Dkt. No. 269 at 1. Specifically, Novartis argues that

                                   5   Plexxikon should not be permitted to introduce evidence of unrelated patents, including Novartis’

                                   6   own patents, to argue for validity of the broad asserted patents. Plexxikon responds that it should

                                   7   be permitted to cross-examine Novartis’ witnesses on their own broad patents if they suggest that

                                   8   the asserted patents are invalid because they cover “trillions of potential compounds” under

                                   9   Federal Rules of Evidence 613(b) and 801(d)(1)(A). See Dkt. No. 294 at 1.

                                  10          The motion is GRANTED. “[T]he fact that others have obtained [similar] patents is

                                  11   irrelevant on the questions of the patentability.” In re King, 107 F.2d 618, 620 (C.C.P.A. 1939).

                                  12   Although prior inconsistent statements may be used for impeachment, none of the witnesses here
Northern District of California
 United States District Court




                                  13   actually hint that broad patents are per se invalid. Instead, Novartis’ technical expert Dr. Baran

                                  14   acknowledged that broad patents are “precedented” in the industry and rejected a “per se” rule of

                                  15   breadth as invalidity in his deposition. See Dkt. No. 294-4 (“Baran Depo.”) at 180:21-25, 181:17-

                                  16   22. The validity experts Dr. Natarajan and Dr. Jennings similarly acknowledged that broad genus

                                  17   claims are “common” and “typical” in the field. See Dkt. No. 364-7 at 97:8-18; Dkt. No. 364-8 at

                                  18   66:10-13. Novartis’ damages expert, Dr. Malackowski, did not opine on invalidity at all but only

                                  19   on the relative worth of broader “freedom to operate” licenses. Dkt. No. 402-6 at 36:21-38:6.

                                  20          Novartis’ own argument appears to rest less on breadth than on enablement and written

                                  21   description. See Dkt. No. 269 at 2 (acknowledging as “well-established” that “one may obtain a

                                  22   patent on a genus (regardless of breadth) as long as one provides support in the specification to

                                  23   show possession of the claimed genus and to allow a person of ordinary skill at the relevant time

                                  24   to make and use the claimed genus”); see also Dkt. No. 364-9 ¶ 80 (opining on breadth in relation

                                  25   to enablement); Dkt. No. 364-10 ¶ 19 (same). Thus, to the extent that Novartis’ witnesses suggest

                                  26   that broad patents are invalid independent of those requirements, Plexxikon may impeach them

                                  27

                                  28
                                                                                          3
                                   1   using their own (and Novartis’) prior inconsistent statements.4 Otherwise, evidence of unrelated

                                   2   patents is likely to cause confusion and waste time as the parties dispute the comparability of those

                                   3   patents, and is thus excluded under Federal Rule of Evidence 403.

                                   4   III.      NOVARTIS’ MIL NO. 3
                                   5             Next, Novartis’ MIL No. 3 addresses compounds not covered by the asserted patents.

                                   6   Novartis seeks to preclude Plexxikon from (1) describing the “core molecular structure” as its

                                   7   “invention,” (2) “mentioning or introducing any evidence describing the chemical structure of

                                   8   Zelboraf,” including its “core molecular structure,” (3) “relying on Zelboraf . . . for any secondary

                                   9   considerations of non-obviousness,” (4) “mentioning” Zelboraf “in connection with the

                                  10   development of the inventions of the Asserted Patents,” (5) “mentioning or presenting evidence

                                  11   regarding patent applications covering Zelboraf,” (6) “mentioning or introducing any evidence

                                  12   describing the chemical structure of Braftovi,” including its “core molecular structure,” and (7)
Northern District of California
 United States District Court




                                  13   “presenting any evidence pertaining to the development of Braftovi.” Dkt. No. 270 at 1.

                                  14             The Court ordered Plexxikon to submit an offer of proof regarding its intended evidence

                                  15   and argument as to these issues. There, Plexxikon explains that it intends to use the evidence

                                  16   about related compounds to explain its development story for the asserted patents, as well as to

                                  17   rebut Novartis’ arguments for lack of enablement, obviousness, and damages. See Dkt. No. 367.

                                  18   In response, Novartis agrees that Plexxikon may “tell the story that its B-RAF program started

                                  19   with its azaindole series, and that in March 2005 its scientists decided also to pursue a different

                                  20   class of compounds with this ‘core molecular structure’ as the ‘scaffold’ which they later included

                                  21   in the compounds claimed in the Asserted Patents.” See Dkt. No. 380 at 5. However, Novartis

                                  22   contends that any further discussion of compounds not covered by the asserted patents would be

                                  23   prejudicial because they relate to different “inventions.”

                                  24             The Court recognizes the significant potential for prejudice and confusion from evidence

                                  25   about compounds not covered by the asserted patents. “It is a bedrock principle of patent law that

                                  26   the claims of a patent define the invention to which the patentee is entitled the right to exclude.”

                                  27

                                  28   4
                                           Significantly, Novartis indicates that it does not intend to make this argument. Dkt. No. 379 at 1.
                                                                                             4
                                   1   Innova / Pure Water, Inc. v. Safari Water Filtration Sys., Inc., 381 F.3d 1111, 1115 (Fed. Cir.

                                   2   2004). Individual elements of a patent claim—no matter how important to the invention—are not

                                   3   entitled to protection. See Aro Mfg. Co. v. Convertible Top Replacement Co., 365 U.S. 336, 345

                                   4   (1961); see also Mercoid Corp. Minn.-Honeywell Regulator Co., 320 U.S. 680, 684 (1944) (“The

                                   5   fact that an unpatented part of a combination patent may distinguish the invention does not draw

                                   6   to it the privileges of a patent. That may be done only in the manner provided by law. However

                                   7   worthy it may be, however essential to the patent, an unpatented part of a combination patent is no

                                   8   more entitled to monopolistic protection than any other unpatented device.”).5

                                   9          Related inventions similarly have no bearing. The parties agree that both Zelboraf and

                                  10   Braftovi are covered by patents different than the ones asserted. They therefore relate to different

                                  11   inventions that must be analyzed separately from the asserted patents. See Comair Rotron, Inc. v.

                                  12   Nippon Densan Corp., 49 F.3d 1535, 1539 (Fed. Cir. 1995) (“[S]eparate patents describe ‘separate
Northern District of California
 United States District Court




                                  13   and distinct inventions,’ and it cannot be presumed that related patents rise and fall together.”

                                  14   (citation and brackets omitted)). Because the products differ in how they meet claim limitations,

                                  15   their overlap as to some limitations makes no difference. See Warner-Jenkinson Co. v. Hilton

                                  16   Davis Chem. Co., 520 U.S. 17, 29 (1997) (“Each element contained in a patent claim is deemed

                                  17   material to defining the scope of the patented invention.”).

                                  18          Here, permitting Plexxikon to refer to the “core molecular structure” as its invention would

                                  19   prejudice Novartis by conflating the patented inventions with Plexxikon’s overall contributions to

                                  20   the field. This would shift the trial’s focus from a narrow inquiry regarding claim validity to a

                                  21   broad referendum on Plexxikon’s innovation in developing selective B-Raf inhibitors. That is

                                  22   improper: no matter how laudable Plexxikon’s efforts, the validity inquiry must focus on

                                  23   individual claims. See Nat’l Steel Car, Ltd. v. Canadian Pac. Ry., Ltd., 357 F.3d 1319, 1334 (Fed.

                                  24   Cir. 2004); see also Aro, 365 U.S. at 345 (finding “no legally recognizable or protected ‘essential’

                                  25

                                  26
                                       5
                                         Novartis claims that the “core molecular structure” was dedicated to the public. See Johnson &
                                       Johnson Assoc. Inc. v. R.E. Serv. Co., Inc., 285 F.3d 1046, 1054 (Fed. Cir. 2002) (en banc). That
                                  27   doctrine—which refers to features that are disclosed but not claimed, not those that are claimed
                                       along with other limitations—does not clearly apply in this case. See id.; see also infra § V
                                  28   (Plexxikon’s MIL No. 1). However, Novartis’ general point is valid: the patents here are
                                       narrower than the “core molecular structure.”
                                                                                         5
                                   1   element, ‘gist’ or ‘heart’ of the invention in a combination patent”). For similar reasons,

                                   2   references to Zelboraf and Braftovi—whose only relevance is the elements shared with the

                                   3   asserted patents—are likely to unfairly prejudice Novartis by broadening the apparent invention at

                                   4   issue in this case.

                                   5           In addition, references to the “core molecular structure” are highly likely to create

                                   6   confusion. A central issue in this case relates to the date of conception of the asserted patents. See

                                   7   Dkt. No. 450. During summary judgment briefing, Plexxikon argued that it conceived the claimed

                                   8   inventions in 2005 based on James Tsai’s email describing a “new scaffold.” See Dkt. No. 212 at

                                   9   14. The “core molecular structure,” however, does not clearly correspond to the “new scaffold.”

                                  10   Compare Dkt. No. 177 at 7 (showing the “scaffold” as including the monocyclic heteroaryl), with

                                  11   Dkt. No. 369 at 5 (referring to “arylsuflonamide” as the core structure without the heteroaryl).6

                                  12   The distinction was confusing at summary judgment and is likely to create confusion for the jury.
Northern District of California
 United States District Court




                                  13   It is also likely to be prejudicial: conception here requires showing a “preference” for monocyclic

                                  14   heteroaryl compared to other “X” groups. See Dkt. No. 450 at 13 & n.6. Because the alleged

                                  15   “core molecular structure” includes all heteroaryls in some formulations, any confusion is likely to

                                  16   result in a finding of an earlier conception date than is supported by law.

                                  17           The Court therefore GRANTS Novartis’ motion with respect to Plexxikon’s case-in-chief.

                                  18   Plexxikon may not describe the “core molecular structure” as its invention or introduce evidence

                                  19   about Zelboraf or Braftovi to equate those compounds or their properties to the asserted patents.

                                  20   As noted above, Plexxikon may still explain its development story as it relates to Plexxikon’s

                                  21   work on selective B-Raf inhibitors. Plexxikon may also introduce evidence about the relative

                                  22   importance of various subcomponents to the claimed compounds’ effectiveness. With respect to

                                  23   Plexxikon’s potential rebuttal case and its cross-examination of Novartis’ witnesses, the Court

                                  24

                                  25   6
                                         Plexxikon’s description of the “core molecular structure” has shifted over time. In some briefs, it
                                  26   refers to the “core” structure as “a sulfonamide attached to a halogenated phenyl.” Dkt. No. 369 at
                                       8. In others, Plexxikon includes bicyclic and monocyclic heteroaryls as well. Dkt. No. 212 at 3;
                                  27   Dkt. No. 296 at 2:5-7. That the Court still cannot determine the precise boundaries of the
                                       purported “core molecular structure” after multiple rounds of briefing demonstrates the potential
                                  28   for confusion.

                                                                                         6
                                   1   rules as follows:

                                   2          Enablement: Novartis argues that the asserted patent claims are not enabled because

                                   3   “more than half of the compounds of the claimed genus are likely to be inoperable,” thus requiring

                                   4   extensive experimentation to determine operability. Dkt. No. 380 at 6. Plexxikon responds that it

                                   5   should be permitted to impeach witnesses on this topic by showing that selective B-Raf inhibition

                                   6   arises from the “core molecular structure,” as opposed to the optionally substituted R groups that

                                   7   create the broad range of alternatives. Dkt. No. 367 at 19.

                                   8          As noted above, Plexxikon may introduce evidence about subcomponents that cause the

                                   9   claimed compounds’ effectiveness. That does not require evidence about Zelboraf or Braftovi. If

                                  10   Plexxikon is correct that the claimed compounds are operable because they contain a “core

                                  11   molecular structure,” Plexxikon may simply rely on the evidence supporting that view, including

                                  12   experiments that arose from testing Zelboraf.7 However, there is no need to describe those drugs
Northern District of California
 United States District Court




                                  13   specifically, as any such descriptions are likely to cause confusion and conflate the issues, and

                                  14   specific evidence regarding the structure of Zelboraf and Braftovi is excluded under Rule 403.

                                  15          Secondary Considerations of Non-Obviousness: Novartis contends that the claimed

                                  16   compounds are obvious over prior art. Plexxikon responds, in part, by relying on secondary

                                  17   considerations of non-obviousness. In particular, Plexxikon points to the commercial success of

                                  18   Tafinlar, which embodies the asserted patents, as evidence that the combination was not obvious

                                  19   (because if it was, someone else would have created it first and reaped the rewards). See Merck &

                                  20   Co., Inc. v. Teva Pharmas. USA, Inc., 395 F.3d 1364, 1376 (Fed. Cir. 2005). Novartis contends that

                                  21   Tafinlar’s success arose from other factors. Plexxikon then claims that evidence of Zelboraf’s success

                                  22   is necessary to rebut Novartis’ argument by showing that all drugs with the “core molecular structure”

                                  23   were successful. Last, Novartis responds that the “core molecular structure” cannot form the required

                                  24   “nexus” because it was found in the prior art. See Novartis AG v. Torrent Pharmas. Ltd., 853 F.3d

                                  25

                                  26   7
                                         The Court notes that Plexxikon’s evidence that the “core molecular structure” causes the
                                  27   compounds’ effectiveness appears to rely on individual subcomponents (such as the sulfonamide).
                                       See Dkt. No. 367 at 11. To the extent that the subcomponents, rather than the overall structure,
                                  28   cause the compounds’ selectivity or potency, introducing evidence of the “core molecular
                                       structure” is likely to overstate its contribution.
                                                                                           7
                                   1   1316, 1330-31 (Fed. Cir. 2017).

                                   2           The complicated chain of logic here demonstrates that any mention of Zelboraf must proceed

                                   3   with caution. As an initial matter, the dispute raises the question of whether the “core molecular

                                   4   structure” was known in the prior art. As explained below in the discussion of Plexxikon’s MIL No. 1,

                                   5   Novartis has not conclusively shown this to be the case, and Plexxikon may argue that the “core

                                   6   molecular structure” was the novel aspect of the claims. That does not, however, mean that

                                   7   Plexxikon’s proffered Zelboraf evidence is admissible as to secondary considerations of non-

                                   8   obviousness. “A patent claim is not coextensive with a product that includes a ‘critical’ unclaimed

                                   9   feature that is claimed by a different patent and that materially impacts the product’s functionality.”

                                  10   Fox Factory, Inc. v. SRAM, LLC, 944 F.3d 1366, 1375 (Fed. Cir. 2019). To be relevant, Zelboraf must

                                  11   therefore not only share the key inventive feature of the asserted patents, but must also lack other

                                  12   features that could impact commercial success. Because the patents covering Zelboraf are not
Northern District of California
 United States District Court




                                  13   asserted, this evidence would take the jury far from the central issues of this case and would likely

                                  14   waste time and create confusion. Accordingly, Plexxikon may not directly rely on Zelboraf’s

                                  15   commercial success to rebut Novartis’ claim of obviousness.

                                  16           However, to the extent that Novartis opens the door by attributing Tafinlar’s success to

                                  17   features other than the shared molecular elements, Plexxikon may offer evidence that Zelboraf

                                  18   succeeded despite not having those features. Before any such evidence is offered, Plexxikon will be

                                  19   required to submit a proposed limiting instruction directing the jury not to attribute Zelboraf’s success

                                  20   to the asserted patents.

                                  21           Damages: Plexxikon claims that it is entitled to a reasonable royalty no less than the royalty

                                  22   paid by Roche under the Zelboraf license. Under Plexxikon’s theory of damages, Plexxikon would not

                                  23   have accepted a lower royalty in a hypothetical negotiation because Tafinlar competes directly with

                                  24   Zelboraf and thus deprives Plexxikon of Roche’s royalties. Plexxikon also claims that evidence of the

                                  25   “core molecular structure” is relevant to damages by showing the “extent to which the infringer has

                                  26   made use of the invention.” Dkt. No. 367 at 22-23. Novartis responds that it does not seek to exclude

                                  27   evidence regarding the Roche license for Zelboraf, but that its chemical structure is not relevant

                                  28   because, at a minimum, the “core molecular structure” is dedicated to the public. Dkt. No. 380 at 10.
                                                                                           8
                                   1           As explained with respect to Plexxikon MIL No. 1, the Court is not persuaded by Novartis’

                                   2   public dedication argument. Even if the “core molecular structure” is not the invention, it is still a part

                                   3   of the claimed invention whose value may be apportioned to the asserted patents. 8 Nevertheless, the

                                   4   Court again agrees that Zelboraf’s chemical structure is not relevant to that determination. As noted

                                   5   above, Plexxikon may provide evidence about subcomponents causing the claimed compounds’

                                   6   effectiveness without relying on related inventions or implying that the subcomponents are

                                   7   coextensive with its invention. Unless Novartis opens the door by challenging the technical

                                   8   comparability of the Roche licensed products, Zelboraf’s chemical structure is not relevant to damages

                                   9   and would only cause confusion. Thus, Plexxikon may introduce evidence of the Roche license for

                                  10   Zelboraf and may explain the importance of the claimed invention to Tafinlar’s effectiveness, but may

                                  11   not otherwise discuss Zelboraf’s chemical structure unless Novartis opens the door.

                                  12           Accordingly, the Court GRANTS Novartis’ MIL No. 3 as described above.
Northern District of California
 United States District Court




                                  13   IV.     NOVARTIS’ MIL NO. 4
                                  14           Next, Novartis’ MIL No. 4 seeks to preclude Plexxikon from offering “evidence or

                                  15   argument so as to suggest that GSK or Novartis copied Plexxikon’s inventions.” Dkt. No. 271 at

                                  16   1. This includes evidence of GSK’s interactions with Plexxikon about a possible collaboration to

                                  17   develop Zelboraf and the related transmission of samples. It also includes Novartis’ evaluation of

                                  18   the Zelboraf formula in patent applications and publications while developing Braftovi. Plexxikon

                                  19   responds that this evidence is necessary to rebut Novartis’ narrative of independent development

                                  20   of the accused product. See Dkt. No. 369 at 12. Plexxikon also claims that copying is relevant to

                                  21   damages, secondary considerations of non-obviousness, and willfulness.

                                  22           As with Novartis’ MIL No. 3, the Court recognizes significant potential for prejudice and

                                  23   confusion in permitting this evidence. The law does not discourage copying as a general matter.

                                  24   See TrafFix Devices, Inc. v. Marketing Displays, Inc. 532 U.S. 23, 29 (2001). On the contrary, the

                                  25   Supreme Court has recognized that “[a]llowing competitors to copy will have salutary effects in

                                  26
                                  27
                                       8
                                         As noted above, Plexxikon’s formulation of the “core molecular structure” has differed, and
                                       some formulations are broader than the asserted claims. The Court here refers only to the claimed
                                  28   features and again strongly urges the parties to strive for clarity when using shorthand labels to
                                       refer to subcomponents of the claimed compounds.
                                                                                          9
                                   1   many instances,” as “[r]everse engineering of chemical and mechanical articles in the public

                                   2   domain often leads to significant advances in technology.” Id. (quoting Bonita Boats, Inc. v.

                                   3   Thunder Craft Boats, Inc., 489 U.S. 141 160 (1989)). Patent law is thus designed to protect the

                                   4   public’s right to copy as much as to protect the patentee’s limited monopoly. See Bonita Boats,

                                   5   489 U.S. at 151; see also Sears, Roebuck & Co. v. Stiffel Co., 376 U.S. 225, 232 (1964) (noting

                                   6   that a party “had every right to copy” articles from expired patents).

                                   7           Here, the parties agree that neither GSK nor Novartis copied the asserted patents or any

                                   8   product covered by those patents. Instead, Plexxikon contends that GSK and Novartis copied

                                   9   related patent applications, publications, and product samples that share certain features with the

                                  10   asserted patents. The alleged copying notably did not result in infringement of the related patents.

                                  11   Nonetheless, evidence of copying is likely to unfairly prejudice Novartis by suggesting to the jury

                                  12   that it did something wrong. As described in the discussion of Novartis’ MIL No. 3, it is also
Northern District of California
 United States District Court




                                  13   likely to shift the focus from the asserted patents to Plexxikon’s overall contributions to the field.

                                  14           That said, despite the potential for prejudice and confusion, the Court recognizes that

                                  15   copying is relevant to multiple issues. Rule 403 prohibits only evidence whose potential for unfair

                                  16   prejudice “substantially outweighs” its probative value. Fed. R. Evid. 403. Thus, because the

                                  17   probative value is not so outweighed as to the limited purposes below, the Court GRANTS

                                  18   Novartis motion, except that the evidence may be used as follows:

                                  19           Independent Development: To the extent that Novartis suggests that GSK developed

                                  20   Tafinlar without contributions from others, Plexxikon may cross-examine the witnesses to obtain

                                  21   admissions that GSK relied on research and development contributed by Plexxikon to the field.

                                  22   However, Plexxikon may not refer to the collaboration discussions with GSK or GSK’s testing of

                                  23   Zelboraf samples, as the collaboration involved different products and inventions not directly

                                  24   relevant to this case.

                                  25               Damages: Novartis’ damages expert, Dr. Malackowski, contends that the asserted

                                  26   patents have low value because they act merely as a “toll gate through which Novartis must pass

                                  27   to secure freedom to operate,” while it “independently researched, developed, and successfully

                                  28   commercialized the Accused Product.” Dkt. No. 405-6 at 96. The evidence of copying tends to
                                                                                         10
                                   1   disprove that claim by showing that GSK derived valuable insight from Plexxikon’s work on

                                   2   sulfonamide and fluorine. Because the asserted patents specifically disclose those components,

                                   3   they presumably provide value in guiding development beyond being a mere “toll gate.”9

                                   4          Thus, to the extent that Novartis intends to argue that the asserted patents had no value for

                                   5   identifying promising lead drug candidates, Plexxikon may introduce evidence that GSK and

                                   6   Novartis studied Plexxikon’s publications and patent applications, including the precise elements

                                   7   that later became part of the asserted claims, to develop lead compounds.

                                   8          Secondary Considerations of Obviousness: Novartis argues that U.S. Patent No. 4,595,780

                                   9   to Shionogi et al. (“Shionogi”) renders the claimed compounds obvious. Shionogi lacks a fluorine

                                  10   required by the claims, but Novartis expert Dr. Baran opines that it would have been obvious to

                                  11   add one. Plexxikon seeks to introduce evidence of copying in part to show that GSK incorporated

                                  12   the fluorine into its products only after reviewing Plexxikon’s patent applications.
Northern District of California
 United States District Court




                                  13          Generally, copying is relevant to non-obviousness because if a party needs to copy the

                                  14   patentee rather than the prior art, the latter presumably does not provide enough guidance to make

                                  15   the invention. See, e.g., Stratoflex, Inc. v. Aeroquip Corp., 713 F.2d 1530, 1541 (Fed. Cir. 1983)

                                  16   (“An alleged infringer’s lauding of all the available prior art may, for example, in some cases have

                                  17   a hollow ring when played against its disregard of that art and its copying of the invention.”).

                                  18   Copying thus plays a dual role of “praising” the invention and suggesting that the prior art was

                                  19   insufficient. See id.; WBIP, LLC v. Kohler Co., 829 F.3d 1317, 1336 (Fed. Cir. 2016).

                                  20          Novartis argues that copying is only relevant when an embodiment of the claims is copied.

                                  21   The Court disagrees. Novartis is correct that copying features that are not part of the claims at all

                                  22   is irrelevant. See Amazon.com, Inc. v. Barnesandnoble.com, Inc., 239 F.3d 1343, 1366 (Fed. Cir.

                                  23   2001). But where, as here, a party copies the precise claimed feature that it later contends to be

                                  24   obvious (e.g., the fluorine), copying is relevant as rebuttal evidence. Put another way, if the prior

                                  25

                                  26
                                       9
                                         Novartis again claims that the “core molecular structure” was dedicated to the public. The Court
                                       addresses the argument below in discussing Plexxikon’s MIL No. 1. Regardless, the evidence
                                  27   here is relevant because Novartis’ and GSK’s interest in the precise features that were
                                       incorporated into the asserted patents suggests that those features have value for identifying lead
                                  28   compounds. That directly contradicts Dr. Malackowski’s claim that the asserted patents have
                                       “minimal value” compared to the Roche licensed patents that identify specific lead compounds.
                                                                                         11
                                   1   art already suggested the “obvious” feature, the accused infringer would have copied that prior art,

                                   2   not the patentee’s work. See Panduit Corp. v. Dennison Mfg. Co., 810 F.2d 1561, 1571-72 (Fed.

                                   3   Cir. 1987). Here, Plexxikon’s theory is that GSK would have copied Shionogi (rather than

                                   4   Plexxikon’s publications) if that reference rendered the fluorine obvious.

                                   5          Novartis separately argues that copying of the “core molecular structure” lacks nexus to

                                   6   the asserted patents because it was “dedicated to the public.” Generally, copying is only relevant

                                   7   to non-obviousness if it relates to “what is both claimed and novel in the claim.” Novartis, 853

                                   8   F.3d at 1330-31 (emphasis in original) (quoting In re Kao, 639 F.3d 1057, 1068 (Fed. Cir. 2011)).

                                   9   As described below in the discussion of Plexxikon’s MIL No. 1, Novartis has not met its burden to

                                  10   show that the “core molecular structure” was not the novel aspect of the claims (i.e., that it was

                                  11   found in the prior art).10 Thus, Plexxikon may argue that the “core molecular structure” was the

                                  12   novel aspect of the claims sufficient to form a nexus for secondary considerations of non-
Northern District of California
 United States District Court




                                  13   obviousness.

                                  14          Willful Infringement: Plexxikon last contends that copying is relevant to willful

                                  15   infringement in several ways. First, it suggests awareness of the asserted patents because GSK

                                  16   may have conveyed information to Novartis and because Novartis’ own review of Plexxikon’s

                                  17   patent applications suggests it was closely tracking the company’s work. Second, it suggests a

                                  18   “culture of copying” that may weigh in favor of enhanced damages. See WCM Indus., Inc. v. IPS

                                  19   Corp., 721 F. App’x 959, 971-72 (Fed. Cir. 2018).

                                  20          The Court finds that the probative value of this evidence is substantially outweighed by its

                                  21   risk of unfair prejudice and confusion of the issues. Viewed in the most culpable light, the above-

                                  22   described narrative suggests Novartis’ knowledge of the Zelboraf patents (based on the azaindole

                                  23   series), not the asserted ones. Mere awareness of a patent portfolio is not sufficient to show

                                  24   knowledge of a specific patent. See Finjan, Inc. v. Cisco Sys., Inc., No. 17-0072, 2017 WL

                                  25   2462423, at *5 (N.D. Cal. June 7, 2017). Moreover, Novartis did not ultimately infringe the

                                  26
                                  27   10
                                          Once more, the Court uses Plexxikon’s label only as a shorthand for the sulfonamide connected
                                  28   to a halogenated phenyl. Plexxikon may use such labels at trial, provided that they refer to claim
                                       elements and are not used to conflate the related inventions.
                                                                                        12
                                   1   Zelboraf patents, but instead (allegedly) copied a Zelboraf feature while creating its own

                                   2   competing product. This is thus no more than “the familiar picture of competitors competing, one

                                   3   trying to match a new product of the other with a new product of its own,” which cannot show

                                   4   willful infringement through the copying of the same “inventive concept.” State Indus., Inc. v.

                                   5   A.O. Smith Corp., 751 F.2d 1226, 1235 (Fed. Cir. 1985); cf. TrafFix, 532 U.S. at 29 (copying is

                                   6   not “discouraged or disfavored by the laws”).

                                   7            Ultimately, the point of willful infringement is to deter conduct that is “willful, wanton,

                                   8   malicious, bad-faith, deliberate, consciously wrongful, flagrant, or—indeed—characteristic of a

                                   9   pirate.” Halo Elecs., Inc. v. Pulse Elecs., Inc., 136 S.Ct. 1923, 1930 (2016). Copying of related

                                  10   products covered by different patents in a way that does not infringe those patents amounts to, at

                                  11   best, weakly probative evidence of conscious malfeasance. In light of the high risk of unfair

                                  12   prejudice and confusion of the issues, the evidence and argument advanced for this purpose are
Northern District of California
 United States District Court




                                  13   excluded under Rule 403.

                                  14          Accordingly, the Court GRANTS Novartis’ MIL No. 4 except as described above.

                                  15    V.    PLEXXIKON’S MIL NO. 1
                                  16          Plexxikon Inc.’s MIL No. 1 seeks to preclude Novartis “from presenting evidence or

                                  17   argument related to invalidity not included in its invalidity contentions, including any argument

                                  18   that Plexxikon’s commercialized drug Zelboraf (vemurafenib) is prior art to the claims of the

                                  19   Asserted Patents or that publications not charted in its contentions anticipate or render obvious any

                                  20   such claims.” Dkt. No. 259 at 1. Novartis responds that it does not seek to introduce new

                                  21   invalidity theories but only to rebut Plexxikon’s arguments conflating Zelboraf and the “core

                                  22   molecular structure” with the claimed inventions. Dkt. No. 375 at 2-3. Novartis has provided an

                                  23   offer of proof detailing its intended arguments and evidence as to this issue. See id.

                                  24          Plexxikon’s precise quarrel with Novartis’ offer of proof is unclear. On the one hand,

                                  25   Plexxikon seeks to prevent Novartis from characterizing Zelboraf as prior art. See Dkt. No. 382 at

                                  26   1. On the other hand, Plexxikon does not object to the evidence in Dr. Baran’s invalidity report

                                  27   quoted in Novartis’ offer of proof, which includes statements that “[t]he invention of [Zelboraf]

                                  28   occurred prior to [the] priority date of the Asserted Patents,” such that it is “among such prior [art]
                                                                                         13
                                   1   inhibitors.” Id. at 6; Dkt. No. 375 at 3-4; see also Dkt. No. 375 at 3 (¶ 52) (Dr. Baran opining that

                                   2   Zelboraf is prior art to the asserted patents). Plexxikon generally argues that Novartis has not

                                   3   shown Zelboraf to be prior art and that the issue is not relevant. See Dkt. No. 382 at 4-6.

                                   4          As an initial matter, the Court finds that Zelboraf’s and the related publications’ status as

                                   5   prior art is relevant. As described above, Novartis repeatedly argues that Plexxikon “dedicated to

                                   6   the public” the “core molecular structure” that Plexxikon contends make the claimed compounds

                                   7   effective. For instance, Novartis claims that the “core molecular structure” cannot provide a nexus

                                   8   for secondary considerations of non-obviousness because it was “in the public domain” and thus

                                   9   not a “novel” aspect of the claims. See Dkt. No. 381 at 5-6. Similarly, Novartis argues that the

                                  10   “core molecular structure” cannot contribute to the “incremental value” of the asserted patents for

                                  11   purposes of damages apportionment. Id. at 9.

                                  12          Although Novartis frames these arguments as going to “public dedication,” that doctrine is
Northern District of California
 United States District Court




                                  13   not applicable here. Public dedication concerns whether a patentee can extend claims to cover

                                  14   alternative implementations that were disclosed but not claimed. See Johnston & Johnston, 285

                                  15   F.3d at 1054. Here, on the other hand, Plexxikon specifically claimed the structure that Tafinlar

                                  16   infringes in a separate patent, so there is no credible argument that Plexxikon dedicated it to the

                                  17   public. Instead, Novartis’ arguments plainly depend on the “core molecular structure” being part

                                  18   of the prior art, such that Plexxikon cannot claim it to be the “novel” or “inventive” aspect of the

                                  19   asserted claims. See Novartis, 853 F.3d at 1330-31 (requiring nexus to the “novel” aspect of the

                                  20   claims); Exmark Mfg. Co. Inc. v. Briggs & Stratton Power Prods. Grp., LLC, 879 F.3d 1332, 1348

                                  21   (Fed. Cir. 2018) (requiring damages apportionment between “the patented improvement and the

                                  22   conventional components” of the claims).

                                  23          For the reasons stated by Plexxikon, Novartis has not conclusively shown that Zelboraf or

                                  24   the related publications are prior art at this stage.11 See Dkt. No. 381 at 1-3. However, that does

                                  25   not mean that Novartis may not try to establish as much at trial. As explained above, Plexxikon

                                  26
                                  27
                                       11
                                         Although Novartis does not respond to Plexxikon’s argument, its priority claims appear to rest
                                       on Plexxikon’s failure to establish a March 2005 priority date. See Dkt. No. 375 at 3. The priority
                                  28   date is disputed, and Novartis may show that Zelboraf is prior art even if it was not synthesized
                                       until after that date.
                                                                                       14
                                   1   may argue that the “core molecular structure” formed the inventive aspect of the claims for

                                   2   purposes of damages and secondary considerations of non-obviousness. Novartis may then

                                   3   attempt to rebut that claim by showing that the “core molecular structure” was found in the prior

                                   4   art. Plexxikon’s main basis for exclusion—failure to include the references in invalidity

                                   5   contentions—only applies to references that Novartis contends “anticipate[] each asserted claim or

                                   6   render[] it obvious.” Patent L.R. 3-3(a). Here, by contrast, Novartis intends to use Zelboraf and

                                   7   the related publications only to rebut Plexxikon’s contention that it discovered the “core molecular

                                   8   structure,” so as to make Zelboraf relevant to secondary considerations of non-obviousness. See

                                   9   Dkt. No. 375 at 41, 9-18. Because such arguments are not precluded by the Patent Local Rules,

                                  10   exclusion is not appropriate (assuming Novartis can show that the proffered evidence was timely

                                  11   and adequately disclosed as required by the Rules of Civil Procedure and the Court’s scheduling

                                  12   order).
Northern District of California
 United States District Court




                                  13             Accordingly, the Court DENIES Plexxikon’s MIL No. 1.12

                                  14

                                  15             IT IS SO ORDERED.

                                  16

                                  17   Dated: 6/2/2021

                                  18                                                   ______________________________________
                                                                                       HAYWOOD S. GILLIAM, JR.
                                  19                                                   United States District Judge
                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                       12
                                  27     Given the order of proof proposed by the parties for trial, the parties should be prepared at the
                                       pretrial conference to discuss the mechanics of manageably implementing this Order. See Dkt.
                                  28   No. 464 at 13 (proposing that Plexxikon present its willfulness and damages case before Novartis’
                                       invalidity case).
                                                                                       15
